75 N.J. 460 (1978)
383 A.2d 429
MICHAEL J. SANNER, PLAINTIFF-APPELLANT,
v.
GOVERNMENT EMPLOYEES INSURANCE COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 22, 1978.
Decided March 13, 1978.
Mr. Douglas T. Hague argued the cause for appellant (Messrs. Wilentz, Goldman and Spitzer, attorneys; Mr. Morris Brown, on the brief).
Mr. Joseph E. Zavesky argued the cause for respondent (Messrs. Zavesky, Kelly, Madden & Van Dorn, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 150 N.J. Super. 488.
*461 For affirmance  Chief Justice HUGHES, Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER and Judge CONFORD  7.
For reversal  None.